DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a region acquisition unit ” “an adjustment unit” “a high-low gray level unit” in claim 6.
“a region changing unit” “a first calculating unit” “a second calculating unit” “a third calculating unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because claim 10 recites a non-statutory storage medium.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of claim 10 drawn to a storage medium (also called machine readable medium and other such variations) covers forms of data per se and transitory propagating signals per se. The specification lacks explanation to the storage medium ([0057] “The present disclosure further provides a storage medium. The storage medium stores a computer program, which can achieve the panel display optimization method when the processor executes the computer program.”. See MPEP 2111.01.  Further, the definition of Applicant’s storage medium in the disclosure provides an open ended listing of storage medium fails to limit the claim to only non-transitory tangible media, and therefore is non-statutory. See 1351 Off. Gaz. Pat. Office 212 (February 23, 2010). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2018/0137321 A1) in view of Yang et al. (US 2017/0301081 A1) and further in view of Ohura et al. (US 2021/0399029 A1).
Regarding claim 1, Jiang teaches:
A … method, comprising following steps: 
a region acquisition step of acquiring a first pixel region, a second pixel region, and a third pixel region of an image, (FIG. 2 shows different region divided by the four boundary lines) wherein the first pixel region is disposed between the second pixel region and the third pixel region, (FIG. 2, the middle region corresponds the first pixel region, the left and right region corresponds to the second and third pixel regions. ) 
the first pixel region comprises a pixel to be processed, ([0037], “finding all the pixels inside the four preset boundary lines; selecting one selected point from the pixels and recording coordinates of the selected point and a position relationship between the selected point and boundary lines of the pixels;”) the first pixel region is an N*M pixel matrix,  the second pixel region is an N*L pixel matrix, and the third pixel region is an N*K pixel matrix;(FIG. 2 shows the three regions have the same N lines, but different column numbers. )  an adjustment step of adjusting a processing coefficient of a high-low gray level according to pixel distances from the pixel to be processed to boundaries of the first pixel region, the second pixel region, and the third pixel region, wherein if the pixel distances from the pixel to be processed to the boundaries of the first pixel region, the second pixel region, and the third pixel region are greater, the processing coefficient of the high-low gray level is greater; ([0041] -[0042] teaches calculating value Si, which is a coefficient used to calculating gray value as shown below. Si is calculated based on the distance from the selected pixel to all the boundaries, which as shown in FIG. 2 includes the boundaries of first, second and third pixel regions. The longer the distance, the larger of the Si value. “calculating the overlapping area between the pixels and the bit region. As can be seen from the above description, by selecting a selected point from the pixels, distances from the selected point to the four original boundary lines of the bit region and their position relationships are firstly calculated, and then the overlapping area between the pixels and the bit region is calculated. The calculation of the overlapping area between regions is converted into the calculation of a point-to-line distance, thus simplifying the data processing step and improving the operation efficiency and accuracy.”) and a high-low gray level step of performing high-low gray level processing on the pixel to be processed according to the processing coefficient of the high- low gray level, wherein if the processing coefficient of the high-low gray level is greater, a high-low gray level value is greater. (The average gray value is calculated using the Si, the bigger the Si, the larger the average gray value.“

    PNG
    media_image1.png
    660
    530
    media_image1.png
    Greyscale
”)
However, Jiang does not, but Yang teaches:
high-low gray level values in the first pixel region are 1, high-low gray level values in the second pixel region and the third pixel region are 0, ([0096], “In 420, a first region including at least a portion of the breast region may be determined. The 420 may be performed by the segmentation sub-module 310. In some embodiments, the first region may include a plurality of pixels that may be grouped according to similarity in one or more characteristics of the pixels. For example, the first region may be determined based on the gray values of pixels in the first region. In some embodiments, the gray values of pixels in the first region may change continuously or gradually. The first region in the breast region may be obtained based on a threshold segmentation algorithm. For illustrative purposes, the threshold segmentation algorithm may include comparing the gray value of each pixel in the image with a gray value threshold. If the gray value of one pixel is smaller than the gray value threshold, the pixel may be grouped into the first region. Furthermore, the image may be turned into a binary image with two classes of gray values, by setting, for example, “1” for the pixels belonging to the first region and “0” for the pixels belonging to one or more other regions.”)
Jiang teaches a method of adjusting the gray value of a displayed image. In this method, the adjusted gray value is dependent on the individual original pixel value. Yang teaches a specific type of displayed image. In this image, based on the feature of the image, specific original gray values are assigned to different regions.
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to applied the image display optimization method of Jiang to the images of Yang to acquire optimized image display.
Jiang in view of Yang does not explicitly, but Ohura teaches:
A panel display optimization A panel display optimization (FIG. 2)
Jiang in view of Yang teaches an image optimization method, but does not explicitly teach using a display panel to implement it. Ohura teaches display panel which is used to implement gray level adjustment to reach better display effect.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combined the image display optimization method of Jiang in view of Yang with the specific teachings of Ohura to use a hardware (display panel) to implement the image gray level adjustment to reach better display effect. 

Regarding claim 4, Jiang in view of Yang and Ohura teaches:
The panel display optimization method according to claim 1, wherein the second pixel region and the third pixel region are bilaterally symmetrical about the first pixel region. (Jiang, FIG. 2 shows the left and right region is symmetrical. )

Regarding claim 5, Jiang in view of Yang and Ohura teaches:
The panel display optimization method according to claim 1, wherein before the region acquisition step, the method further comprises: a preparation step of providing a display panel, wherein the display panel displays the image, and the first pixel region requiring the high-low gray level processing is detected by a color detection system of the display panel. (Ohura [0545], “Further, the control unit 11413 controls, on the basis of an image signal for which image processes have been performed by the image processing unit 11412, the display apparatus 11202 to display a picked up image in which the surgical region or the like is imaged. Thereupon, the control unit 11413 may recognize various objects in the picked up image using various image recognition technologies. For example, the control unit 11413 can recognize a surgical tool such as forceps, a particular living body region, bleeding, mist when the energy device 11112 is used and so forth by detecting the shape, color and so forth of edges of objects included in a picked up image.” Yung teaches updating color values on regions with/without breast, Ohura teaches detecting image color and object. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combined the image display optimization method of Jiang in view of Yang with the specific teachings of Ohura to detect image color and regions first and accordingly updating color values on these regions. The benefit would be to generate images with better color quality.)

Regarding claim 6, Jiang in view of Yang and Ohura teaches:
A display panel, comprising a panel display optimization system, (Ohura, FIG. 2) wherein the panel display optimization system comprises(Ohura FIG. 1 includes the CPU and other processing units to implement the different units functions of claim 6.)
The rest of claim 6 recites similar limitations of claim 1, thus is rejected accordingly.

Regarding claim 7, Jiang in view of Yang and Ohura teaches:
The display panel according to claim 6, comprising: a color detection system configured to detect the first pixel region requiring the high-low gray level processing when the display panel displays the image. (Ohura [0545], “Further, the control unit 11413 controls, on the basis of an image signal for which image processes have been performed by the image processing unit 11412, the display apparatus 11202 to display a picked up image in which the surgical region or the like is imaged. Thereupon, the control unit 11413 may recognize various objects in the picked up image using various image recognition technologies. For example, the control unit 11413 can recognize a surgical tool such as forceps, a particular living body region, bleeding, mist when the energy device 11112 is used and so forth by detecting the shape, color and so forth of edges of objects included in a picked up image.” Yung teaches updating color values on regions with/without breast, Ohura teaches detecting image color and object. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combined the image display optimization method of Jiang in view of Yang with the specific teachings of Ohura to detect image color and regions first and accordingly updating color values on these regions. The benefit would be to generate images with better color quality.)

Regarding claim 10, Jiang in view of Yang and Ohura teaches:
A storage medium, in which a computer program is stored, (Ohura, FIG. 1) wherein the computer program causes a processor to execute the method of claim 1.(See claim 1)

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Yang and Ohura and further in view of Yang et al. (2017/0116956 A1, hereinafter Yang2).
Regarding claim 8, Jiang in view of Yang and Ohura teaches:
The display panel according to claim 6, wherein the region acquisition unit, the adjustment unit, and the high-low gray level unit (see Claim 6)
However, Jiang in view of Yang and Ohura does not, but Yang2 teaches:
Units are integrated into a circuit board ([0042], “the four photoelectric conversion circuits (i.e., optical sensors) may also be connected to a photoelectric circuit board via a flexible data line. The photoelectric circuit board is configured to process the electric signals from the photoelectric conversion circuits, i.e., the four electric amplification circuits and the four digital-to-analog conversion circuits may be integrated into the photoelectric circuit board,”)
Jiang in view of Yang and Ohura teaches different function units. Yang2 teaches one implement method is to integrated different units into one circuit board.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combined the teachings of Jiang in view of Yang and Ohura with the specific teaching of Yang2 to improve system efficiency. 


Allowable Subject Matter
Claims 2-3, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the references along or in combination teaches or render obvious of the limitations of “wherein the adjustment step comprises: a region changing step of converting the first pixel region, the second pixel region, and the third pixel region to a one-dimensional matrix; a first calculation step of calculating a forward transitional spacespace-forward is a pixel distance from the pixel to be processed toward the second pixel region in the one-dimensional matrix, Hregionb is a pixel distance from the pixel to be processed to the boundary of the second pixel region in the N-dimensional matrix of the region acquisition step, Vregion is N pixel distances, and P is a forward control factor having a value of (0,1); a second calculation step of calculating a backward transitional spacespace-backward is a pixel distance from the pixel to be processed toward the third pixel region in the one-dimensional matrix, Hregion_f is a pixel distance from the pixel to be processed to the boundary of the third pixel region in the N- dimensional matrix of the region acquisition step, Vregion is the N pixel distances, and Q is a backward control factor having a value of (0,1); and a third calculation step of calculating the processing coefficient (c) of the high-low gray level of the pixel to be processed according to formula: c=a*b.” recited in claim 2, and similarly recited in claim 9.
Claim 3 is objected for the dependency on claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/             Primary Examiner, Art Unit 2611